11th Court of Appeals
Eastland, Texas
Opinion
 
James Hamilton
            Appellant
Vs.                  No. 11-05-00052-CR -- Appeal from Harris County
State of Texas
            Appellee
 
             This is an appeal from the trial court’s judgment adjudicating guilt.  James Hamilton
originally entered a plea of guilty to the offense of aggravated robbery with a deadly weapon. 
Pursuant to the plea bargain agreement, the trial court deferred the adjudication of guilt and placed
appellant on community supervision for ten years.  In its motion to adjudicate, the State alleged ten
violations of the terms and conditions of appellant’s community supervision.  At the hearing,
appellant entered pleas of true to the allegations of technical violations and pleas of not true to the
remaining allegations.  The trial court found all the allegations to be true, revoked appellant’s
community supervision, adjudicated his guilt, and imposed a sentence of confinement for 45 years. 
We affirm.
            Appellant’s court-appointed counsel has filed a motion to withdraw.  The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  
            Following the requirements of Anders v. California, 386 U.S. 738 (1967); Gainous v. State,
436 S.W.2d 137 (Tex.Cr.App.1969); and Eaden v. State, 161 S.W.3d 173 (Tex.App. - Eastland
2005, no pet’n), counsel presents one issue that might arguably support the appeal.  Counsel
challenges the trial court’s denial of appellant’s second motion to continue the adjudication hearing. 
However, as counsel notes in his brief, TEX. CODE CRIM. PRO. ANN. art. 42.12, § 5(b) (Vernon
Pamph. Supp. 2004 - 2005) precludes an appeal challenging the trial court’s determination to
proceed with the adjudication of guilt.  Phynes v. State, 828 S.W.2d 1 (Tex.Cr.App.1992);
Olowosuko v. State, 826 S.W.2d 940 (Tex.Cr.App.1992). This issue will not support an appeal.
            Counsel has provided appellant with a copy of the brief and advised appellant of his right to
review the record and file a response to counsel’s brief.  A response has not been filed.  Court-appointed counsel has complied with the requirements of Anders v. California, supra; Stafford v.
State, 813 S.W.2d 503 (Tex.Cr.App.1991); High v. State, 573 S.W.2d 807 (Tex.Cr.App.1978);
Currie v. State, 516 S.W.2d 684 (Tex.Cr.App.1974); Gainous v. State, supra; Eaden v. State, supra.
            Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. 
            The motion to withdraw is granted, and the judgment is affirmed.
 
                                                                                                PER CURIAM
 
July 14, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.